UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6456


LARRY LAMONT BUSH,

                Petitioner – Appellant,

          v.

USA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-02859-JFM)


Submitted:   July 24, 2012                 Decided:   August 20, 2012


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Lamont Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Lamont Bush appeals the district court’s order

denying his petition for a writ of audita querela.                     We have

reviewed the record and find no reversible error.                  Accordingly,

we   deny   leave   to   proceed   in   forma   pauperis    and    dismiss   the

appeal for the reasons stated by the district court.                   Bush v.

United States, No. 1:11-cv-02859-JFM (D. Md. Feb. 15, 2012).                 We

dispense    with    oral   argument     because    the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      DISMISSED




                                        2